Case 1:18-cv-07291-VSB-RWL Document 74-25 Filed 08/10/20 Page 1 of 7




                  EXHIBIT 24
                   Case 1:18-cv-07291-VSB-RWL Document 74-25 Filed 08/10/20 Page 2 of 7
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                            8/6/20, 4)36 PM




                                                           Select A Case


                                          C.R.A. Realty Corp. is a plaintiff in 54 cases.


                                                                                                          15:0078(15:78m(a)
  1:89-cv-04661-           C.R.A. Realty Corp. v. Spectra
                                                                           filed 07/10/89 closed 05/03/90 Securities
  CES                      Pharmaceutic
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:89-cv-05024-           C.R.A. Realty Corp. v. Home
                                                                           filed 07/25/89 closed 04/04/90 Securities
  LBS                      Intensive Care
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:89-cv-05325-           C.R.A. Realty Corp. v. Wilderness
                                                                           filed 08/08/89 closed 09/25/92 Securities
  CSH                      Experienc
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:89-cv-05568-           C.R.A. Realty Corp. v. Two Pesos
                                                                           filed 08/18/89 closed 04/12/90 Securities
  WK                       Inc.
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:89-cv-06760-           C.R.A. Realty Corp. v. Thermo
                                                                           filed 10/13/89 closed 01/31/90 Securities
  RWS                      Electron Corp
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:89-cv-07227-           C.R.A. Realty v. Corporate Data
                                                                           filed 10/31/89 closed 01/08/90 Securities
  CSH                      Scien
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:89-cv-07346-           C.R.A. Realty Corp. v. Exten
                                                                           filed 11/03/89 closed 01/02/90 Securities
  RWS                      Ventures, Inc.
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:90-cv-00369-           C.R.A. Realty Corp. v. Tidewater,
                                                                           filed 01/22/90 closed 05/22/90 Securities
  CMM                      Inc.
                                                                                                          Exchange Act)


                                                                                                                       15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100997438587366-L_1_1-0-62070-pty-pla%20%20%20%20%20%20%20-plaintiff               Page 1 of 6
                   Case 1:18-cv-07291-VSB-RWL Document 74-25 Filed 08/10/20 Page 3 of 7
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                    8/6/20, 4)36 PM



  1:90-cv-07579-           C.R.A. Realty Corp., et al v.                   filed 11/27/90 closed 11/07/91 Securities
  MGC                      Programming & System                                                           Exchange Act)



                                                                                                          15:0078(15:78m(a)
  1:91-cv-06182-           C.R.A. Realty Corp., et al v.
                                                                           filed 09/12/91 closed 10/31/91 Securities
  RWS                      Walgreen Co.
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-06223-           C.R.A. Realty Corp., et al v.
                                                                           filed 09/16/91 closed 11/04/91 Securities
  CSH                      Technical Communicat
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-06262-           Jammys International, et al v.
                                                                           filed 09/17/91 closed 10/30/91 Securities
  KC                       Dillard Dept. Stores
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-06435-           C.R.A. Realty Corp., et al v.
                                                                           filed 09/23/91 closed 12/20/91 Securities
  LBS                      Comptronix Corporati
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-06577-           C.R.A. Realty Corp. v. Colorocs
                                                                           filed 09/30/91 closed 01/09/92 Securities
  MBM                      Corporation, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-06660-           C.R.A. Realty Corp., et al v.
                                                                           filed 10/03/91 closed 11/22/91 Securities
  KTD                      Advanced Magnetics
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-07387-           C.R.A. Realty Corp., et al v. Dell
                                                                           filed 10/31/91 closed 04/15/92 Securities
  RPP                      Computer Corpor
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-07391-           C.R.A. Realty Corp., et al v.
                                                                           filed 10/31/91 closed 11/22/91 Securities
  JSM                      Rocky Mountain
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:91-cv-08403-           C.R.A. Realty Corp., et al v.
                                                                           filed 12/13/91 closed 02/25/92 Securities
  LBS                      Clayton Homes, Inc.
                                                                                                          Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100997438587366-L_1_1-0-62070-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 6
                   Case 1:18-cv-07291-VSB-RWL Document 74-25 Filed 08/10/20 Page 4 of 7
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                    8/6/20, 4)36 PM



                                                                                                          15:0078(15:78m(a)
  1:91-cv-08451-           C.R.A. Realty Corp. v. American
                                                                           filed 12/17/91 closed 02/27/92 Securities
  WCC                      Internation, et al                                                             Exchange Act)



                                                                                                          15:0078(15:78m(a)
  1:92-cv-00846-           C.R.A. Realty Corp. v. The Aqua
                                                                           filed 02/04/92 closed 05/19/92 Securities
  WCC                      Buoy Corp., et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-01173-           C.R.A. Realty Corp. v. Sunlite
                                                                           filed 02/18/92 closed 06/11/92 Securities
  RPP                      Inc., et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-01668-           C.R.A. Realty Corp. v. Int'l.
                                                                           filed 03/09/92 closed 05/29/92 Securities
  SWK                      Cablecasting, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-01716-           C.R.A. Realty Corp., et al v. 1st
                                                                           filed 03/10/92 closed 04/24/92 Securities
  LLS                      National Film
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-01718-           C.R.A. Realty Corp. v. First
                                                                           filed 03/10/92 closed 06/09/92 Securities
  PKL                      Colonial Corp., et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-01719-           C.R.A. Realty Corp., et al v.
                                                                           filed 03/10/92 closed 06/10/92 Securities
  KC                       International Leisur, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-02053-           C.R.A. Realty Corp. v. Intellicorp
                                                                           filed 03/24/92 closed 10/03/94 Securities
  MGC                      Inc, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-02120-           C.R.A. Realty Corp. v. American
                                                                           filed 03/25/92 closed 04/08/92 Securities
  LLS                      Greetings, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-02204-           C.R.A. Realty Corp., et al v.
                                                                           filed 03/27/92 closed 06/15/92 Securities
  KTD                      Claire's Stores, Inc
                                                                                                          Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100997438587366-L_1_1-0-62070-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 3 of 6
                   Case 1:18-cv-07291-VSB-RWL Document 74-25 Filed 08/10/20 Page 5 of 7
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                    8/6/20, 4)36 PM




                                                                                                          15:0078(15:78m(a)
  1:92-cv-02741-           C.R.A. Realty Corp., et al v.
                                                                           filed 04/16/92 closed 06/16/92 Securities
  KTD                      Analytical Surveys
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-02822-           C.R.A. Realty Corp. v. Biomed
                                                                           filed 04/20/92 closed 05/27/92 Securities
  KC                       Medical, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-02823-           C.R.A. Realty Corp., et al v. First
                                                                           filed 04/20/92 closed 06/28/95 Securities
  SWK                      National
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-02903-           C.R.A. Realty Corp. v. Xplor
                                                                           filed 04/22/92 closed 06/09/92 Securities
  LMM                      Corporation, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-03452-           C.R.A. Realty Corp., et al v. New
                                                                           filed 05/12/92 closed 07/06/92 Securities
  LBS                      Milford Bank &
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-05092-           C.R.A. Realty Corp., et al v.
                                                                           filed 07/08/92 closed 09/04/92 Securities
  JSM                      Richey Pacific Ltd.
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-05155-           C.R.A. Realty Corp. v. Incomnet,
                                                                           filed 07/10/92 closed 02/09/93 Securities
  LAP                      Inc., et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-05280-           C.R.A. Realty Corp. v. Gold
                                                                           filed 07/15/92 closed 10/26/93 Securities
  WCC                      Standard, Inc., et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-06073-           C.R.A. Realty Corp. v. Mutual
                                                                           filed 08/11/92 closed 09/03/92 Securities
  MGC                      Federal Savin, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-06077-           Jammy's Int'l. Inc., et al v. First
                                                                           filed 08/11/92 closed 10/19/92 Securities
  LBS                      Commerce Corp.
                                                                                                          Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100997438587366-L_1_1-0-62070-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 4 of 6
                   Case 1:18-cv-07291-VSB-RWL Document 74-25 Filed 08/10/20 Page 6 of 7
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                    8/6/20, 4)36 PM




                                                                                             15:0078(15:78m(a)
  1:92-cv-06311-           C.R.A. Realty Corp., et al v. MIPS
                                                              filed 08/20/92 closed 02/04/93 Securities
  PNL                      Computer Corp.
                                                                                             Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-06531-           C.R.A. Realty Corp. v. Paris
                                                                           filed 09/01/92 closed 11/02/92 Securities
  KMW                      Business Forms, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-07226-           C.R.A. Realty Corp. v. Smith
                                                                           filed 10/06/92 closed 03/25/93 Securities
  JFK                      International, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-07227-           C.R.A. Realty Corp., et al v.
                                                                           filed 10/06/92 closed 04/14/93 Securities
  KTD                      Advanced Promotion
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-07502-           C.R.A. Realty Corp. v. Enron
                                                                           filed 10/14/92 closed 03/02/94 Securities
  MBM                      Corporation, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-07908-           C.R.A. Realty Corp., et al v.
                                                                           filed 10/28/92 closed 12/16/92 Securities
  SWK                      Pamrapo Bancorp Inc.
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-07948-           C.R.A. Realty Corp., et al v. Stage
                                                                           filed 10/29/92 closed 01/07/93 Securities
  TPG                      11 Apparel
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:92-cv-08696-           C.R.A. Realty Corp. v. The Bank
                                                                           filed 12/02/92 closed 07/27/94 Securities
  JSM                      of NY Co., et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:93-cv-04163-           C.R.A. Realty Corp. v. Vision
                                                                           filed 06/18/93 closed 03/29/94 Securities
  CSH-BAL                  Technologies, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:93-cv-04332-           C.R.A. Realty Corp. v. Maryland
                                                                           filed 06/25/93 closed 07/12/93 Securities
  MP                       Federal, et al
                                                                                                          Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100997438587366-L_1_1-0-62070-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 5 of 6
                   Case 1:18-cv-07291-VSB-RWL Document 74-25 Filed 08/10/20 Page 7 of 7
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                    8/6/20, 4)36 PM




                                                                                                          15:0078(15:78m(a)
  1:93-cv-04424-           C.R.A. Realty Corp. v. AFN Inc.,
                                                                           filed 06/29/93 closed 10/28/93 Securities
  MGC                      et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:93-cv-04662-           C.R.A. Realty Corp. v. Piedmont
                                                                           filed 07/09/93 closed 07/21/93 Securities
  JFK                      Natural Gas, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:93-cv-04689-           C.R.A. Realty Corp., et al v. Dev-
                                                                           filed 07/12/93 closed 10/15/93 Securities
  JSM                      Tech Corp.
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:93-cv-06787-           C.R.A. Realty Corp., et al v.
                                                                           filed 09/28/93 closed 12/23/94 Securities
  BN                       Ecogen Inc
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:93-cv-06814-           C.R.A. Realty Corp., et al v.
                                                                           filed 09/29/93 closed 03/24/97 Securities
  RO                       General Kinetics,
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:95-cv-01036-           C.R.A. Realty Corp. v. Freemont
                                                                           filed 02/15/95 closed 09/27/95 Securities
  MBM                      Corporation, et al
                                                                                                          Exchange Act)


                                                       PACER Service Center
                                                           Transaction Receipt
                                                              08/06/2020 16:26:39
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: C.R.A. Realty
                                                                           Criteria:
                                                                                     Corp.
                                 Billable
                                                 3                         Cost:       0.30
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100997438587366-L_1_1-0-62070-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 6 of 6
